349 A.2d 609 (1976)
SCO-MAR, INC.
v.
RHODE ISLAND TOOL COMPANY, INC.
No. 74-210-Appeal.
Supreme Court of Rhode Island.
January 13, 1976.
Abedon & Visconti Ltd., Girard R. Visconti, Providence, for plaintiff.
Stephen A. Fanning, Joseph V. Cavanagh, Jr., Providence, for defendant.

OPINION
PER CURIAM.
In our opinion, the disputed provision of the writing in question is susceptible of more than one meaning. Evidence of prior or contemporaneous oral statements was therefore admissible to aid in its interpretation and was not barred by the parol evidence rule. Farrell v. Meadowbrook Corp., 111 R.I. 747, 749, 306 A.2d 806, 807 (1973); Hawkins v. Smith, 105 R.I. 669, 674-76, 254 A.2d 747, 751-52 (1969); Supreme Woodworking Co. v. Zuckerberg, 82 R.I. 247, 252, 107 A.2d 287, 290 (1954). Inasmuch as the explanatory evidence here admitted supports the result reached in the Superior Court, the defendant's appeal must be denied and dismissed, and the judgment appealed from affirmed.
ROBERTS, Chief Justice, participated in the argument but not in the decision.
DORIS, Justice, did not participate.